Citation Nr: 1313107	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for chronic lumbosacral strain, rated as 40 percent disabling as of July 28, 2010, and as 10 percent disabling prior to that date.

2.  Entitlement to a compensable disability rating for migraine headaches.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim of service connection for low back disability, migraine headaches and TDIU was denied in May 2008.  The Veteran requested 'reconsideration' of this claim at the RO, and, in October 2008, service connection was granted for headaches and low back disability.  A 10 percent rating assigned to the back disability and a noncompensable rating assigned for migraine headaches.  The Veteran disagreed with the October 2008 rating decision, seeking higher initial ratings for headaches and the low back disability.  In August 2010, the RO increased the back disability rating to 40 percent, effective from July 28, 2010.  The Veteran has continued to disagree with the ratings assigned.  He has also asserted that the disabilities combine to render him unemployable.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision. 

The Veteran and his wife provided testimony before the undersigned at a videoconference hearing in July 2011.  

The Board notes that when TDIU was denied by the RO in May 2008, the Veteran did not file a notice of disagreement with this decision.  He has, nonetheless, continued to assert that he is unable to work due to the occupational effects of his service-connected disabilities on appeal.  Thus, although the RO has not issued a statement of the case on the issue of TDIU, the Board must, under the circumstances of this case, consider whether the claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted his service-connected disabilities render him unemployable; accordingly, Rice is applicable, and TDIU is thus for consideration.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claims for increased rating claims for migraines, low back disability and TDIU.  

The Veteran was most recently afforded VA examinations for his migraines and low back disability in July 2010.  At the July 2011 hearing before the undersigned Veterans Law Judge, the Veteran essentially contended that symptoms associated with these disabilities have worsened since the last examinations.  The Veteran and his wife urged that the disabilities combine to render him unemployable.  The most recent VA general medical examination, performed in May 2011, specifically did not address the disabilities currently on appeal.  

VA treatment records dated through December 2012 show that the Veteran continued to seek treatment for increased and chronic low back pain and also received migraine medication.  He was seen in February 2012 after he pulled a muscle attempting to pick up his cane after he dropped it.  It was noted that he ambulated with a walker regularly.  In view of the ongoing complaints, the Board finds that additional examination is warranted to determine the current level of severity of these disabilities.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Also, although the Veteran described frequent headaches for which he takes medication, and has submitted copies of papers on which he records extremely frequent headaches, it is unclear based on the record whether he has headaches of such frequency and severity to meet the VA criteria for an increased rating.  Specifically, under the criteria of 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8100 (migraine), a rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Thus, new VA examinations are required to determine the current disability levels for the disabilities for which higher ratings are sought.  Additionally, examination should include assessment of whether the service-connected disabilities rendered the Veteran unemployable by VA standards.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected migraine headaches and low back disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s). 

The rationale for all opinions expressed should also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claims for increased ratings and TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action


By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


